DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action was written in response to the Applicants Remarks filed 8/12/22.  Claims 1-17 are pending.  Claims 1-8, 16, and 17 have been examined on the merits.  Claims 16 and 17 are new.  Claims 9-15 have been withdrawn.
Withdrawn rejections
	The 103 rejections of the claims under Salas have been withdrawn due to the amendments to the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (EP 0196210).
Regarding Claims 1 and 16:  Tanaka discloses a fat blend of SOS triglycerides where StOSt is 45%-70%;  POSt is 25 to 45% and POP is 10% or smaller [abstract].  Tanaka discloses that cocoa butter begins softening at 30 to 32°C and completely melts at 36°C and Tanaka discloses that the fat blend has a melting point [pg. 1; pg. 2, 1st full paragraph; Table 2].  However, it would have been obvious to one of ordinary skill in the art that the N35 (35°C) would have been less than 30 since in Tanaka, discloses that at 36°C the cocoa butter melts or is less than 10 [Table 2].  Tanaka does not disclose an N10 of greater than 80.  However, it would have been obvious to one of ordinary skill in the art that the N10 (10°C) would have been greater than 80 since in Tanaka blends begin to soften at 30°C to 32°C, and a N25 greater than 50, therefore at a much cooler temperatures it would have been obvious that the blend would have been solid.
Regarding StOSt, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Tanaka overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding POSt, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Tanaka overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding POP, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Tanaka overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 2:  Tanaka discloses as discussed above in claim 1.  Tanaka discloses POP is 10% or smaller [abstract].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Tanaka overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 4: Tanaka discloses as discussed above in claim 1. Tanaka discloses an N25 of greater than 50 [Table 2]. 
Regarding Claim 7:  Tanaka discloses as discussed above in claim 1.  Tanaka also discloses a fat blend of SOS triglycerides where StOSt is 45 % to 70% [abstract; Claim 1].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Tanaka overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 8:  Tanaka discloses as discussed above in claim 1.  Tanaka discloses a fat blend of SOS triglycerides where POSt is 12.3% [Table 18].
Regarding Claim 17:  Tanaka discloses a fat blend as discussed in claim 1 above. Tanaka does not explicitly disclose an N35 of less than 25.  However, it would have been obvious to one of ordinary skill in the art that the N35 (35°C) would have been less than 25 since in Tanaka, discloses that at 36°C the cocoa butter melts or is less than 10 [Table 2].  
Regarding the N35, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Tanaka overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.  Further, the amounts are substantially close to that of the instant claims, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have same properties.  Titanium Metals Corp., 227 USPQ 773 (CAFC 1985),
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (EP 0196210) as applied to claim 1 above and in further view of Anderson et al. (EP 3079486).
Regarding Claim 3:  Tanaka discloses as discussed above in claim 1.  Tanaka does not disclose the composition containing 60 to 80% shea stearin and 20 to 40% illipe butter. 
Anderson discloses an improved vegetable fat that contains a SatOSat fat at 40 to 95% and StOSt at 30-85% [abstract].  Anderson discloses that the SatOSat fat can be shea stearin or illipe and that the StOSt can be shea stearin or illipe [claims 1, 6, and 7]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the source of the triglycerides of Tanaka in as in Anderson since these fats are excellent sources of StOSt.  It would have been obvious to utilize shea stearin at 40 to 95% and to use illipe at 30 to 85% since Anderson discloses that this combination of fat and amounts are within the types and ranges of its disclosure.
Regarding the amounts of the fats, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the ranges taught by Anderson overlaps the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (EP 0196210) as applied to claim 1 above and in further view of Toyoshima et al. (US 4,199,611).
Regarding Claim 5:  Tanaka discloses as discussed above in claim 1.  Tanaka does not disclose the palmitic acid content of from 1 to 10% by weight based on C12 to C24 fatty acids present in the fat composition.  
Toyoshima discloses triglyceride composition IV that contains StOSt at 60.8%, POSt 22.8%, POP 2.1% and that this composition contains palmitic acid at 7.9% [Table 1].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the palmitic acid content in Tanaka would have been about 7.9% as in Toyoshima as Toyoshima discloses StOSt, POSt, POP in the same range as Tanaka and as claimed.
Regarding Claim 6:  Tanaka discloses as discussed above in claim 1.  Tanaka does not disclose the stearic acid content of from 45 to 75% by weight based on C12 to C24 fatty acids present in the fat composition.  
Toyoshima discloses triglyceride composition IV that contains StOSt at 60.8%, POSt 22.8%, POP 2.1% and that this composition contains Stearic acid at 42.2% [Table 1].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the palmitic acid content in Tanaka would have been about 42.2% as in Toyoshima as Toyoshima discloses StOSt, POSt, POP in the same range as Tanaka and as claimed.
	Although Toyoshima does not disclose stearic acid at 45 to 75%, it would have been obvious to modify the amount of StOSt and POSt to increase the amount of stearic acid to increase the stearic acid since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Response to Arguments
The 103 rejections of the claims under Salas have been withdrawn due to the amendments to the claims.  Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/            Primary Examiner, Art Unit 1793